DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/04/2021 and 10/19/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 5 and 15 are objected to because of the following informalities: 
Regarding claims 5 and 15, “environmental data include in the second sensor data” should read “environmental data included in the second sensor data”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-5, 7-15, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Reiley et al (U.S. Patent Application Publication No. 2019/0232974 A1; hereinafter Reiley).

    PNG
    media_image1.png
    600
    462
    media_image1.png
    Greyscale

REILEY (US 2019/0232974 A1) FIG. 1
Regarding claim 1, Reiley discloses:
A computer-implemented method for modifying a self-driving model based on data associated with at least one user of a vehicle, the method comprising: computing at least one value for a psychological metric based on first sensor data that is associated with a user of the vehicle and is acquired while the self-driving model operates the (a baseline emotional state of a user is detected at the start of a trip in the autonomous vehicle, see at least [0007] and [0009]); 
determining a description of the user over a first time period based on the at least one value for the psychological metric (at a second time, a second emotional state is detected and compared from the baseline, see at least [0007]) *Examiner sets forth the time between the first time at entry of vehicle to the second time is being mapped to applicant’s “first time period”; 
generating a first dataset based on the description and second sensor data that is associated with the vehicle and is acquired over the first time period (correlation of the navigation of the autonomous vehicle and the degradation of sentiment of the user is determined, see at least [0007]); and 
performing at least one machine learning operation on the self-driving model based on the first dataset to generate a modified self-driving model (the motion planning is modified to define a second motion planning parameter to be used for the second segment of the trip, see at least [0007]; the autonomous vehicle can implement deep learning and machine learning to identify the correlations between navigational characteristics and concurrent emotions of the user, see at least [0072]).
Regarding claim 2, Reiley discloses the elements above and further discloses:
the psychological metric is associated with at least one of an emotion or a cognitive load (sentiment of the user includes fear, stress, anxiety, nausea, etc., see at least [0009]).
Regarding claim 3
the first sensor data specifies at least one measurement of a body position, a body orientation, a head position, a head orientation, a gaze direction, a skin conductivity, or a neural activity for the user (eye tracking is used to detect nausea, see at least [0031]-[0032]).
Regarding claim 4, Reiley discloses the elements above and further discloses:
the second sensor data specifies at least one value for at least one of a brake pedal position of the vehicle, a speed of the vehicle, a lateral acceleration of the vehicle, a position of the vehicle, a direction of the vehicle, or an exterior scene image (navigation characteristics include speed, acceleration, and trajectory, see at least [0009] and [0092]).
Regarding claim 5, Reiley discloses the elements above and further discloses:
generating the first dataset comprises: performing at least one tracking operation based on environmental data include in the second sensor data to generate tracking data associated with at least one object (the autonomous vehicle can use exterior-facing sensors to detect objects approaching the autonomous vehicle, see at least [0055]); and 34PATENT Attorney Docket No.: HRMN0344US1 (P180591US) 
labelling the tracking data and at least one self-driving action generated by the self- driving model for the vehicle over the first time period with the description to generate the first dataset (autonomous vehicle can predict an association with an increased anxiety of the user with the detected object which can be used to modify the motion planning parameter of the autonomous vehicle to increase a target offset distance from external objects in response to this association, see at least [0055])
Regarding claim 7, Reiley discloses the elements above and further discloses:
the modified self-driving model is associated with the user and further comprising: generating a second dataset based on third sensor data that is associated with a second user of a second vehicle and fourth sensor data that is associated with the second vehicle, wherein the third sensor data and the fourth sensor data are acquired while the self-driving model operates the second vehicle (“remote computer system can: compile motion planning and navigation parameters customized for a corpus of users by a fleet of autonomous vehicles over time,” see at least [0088]) ; and 
performing at least one machine learning operation on the self-driving model based on the second dataset to generate a second modified self-driving model that is associated with the second user (remote computer system can further “extract trends from these data; and develop a default profile for new users based on these trends,” see at least [0088]-[0089]). *Examiner sets forth the system is capable of performing the machine learning to update profiles for a plurality of users in their respective vehicles
Regarding claim 8, Reiley discloses the elements above and further discloses:
determining the description of the user comprises: determining that a first value included in the at least one value satisfies a first criterion associated with the description at a first time (the baseline emotional state of the user is detected after the user enters the autonomous vehicle wherein the first criterion is that the user is in a baseline emotional state, see at least [0007]-[0009]); and 
determining the first time period based on the first time and a second criterion associated with the description (the first time period is determined when a change in the user’s emotional state is detected such that the emotion is changed past a threshold at a second time, see at least [0007]-[0010]).
Regarding claim 9, Reiley discloses the elements above and further discloses:
the user is seated in a driver seat of the vehicle or a passenger seat of the vehicle while the self-driving model operates the vehicle (user is seated inside the vehicle, see at least [0007] and Fig. 1 highlighted in red above) *Examiner sets forth this limitation allows for user to be simply seated in a vehicle since the user may be seated in “a driver seat” or “a passenger seat” which includes all seats inside a vehicle.
Regarding claim 10, Reiley discloses the elements above and further discloses:
the vehicle comprises a car, a motorcycle, a bus, a commercial construction machine, an airplane, a helicopter, a boat, a submarine, an electric vertical takeoff and landing vehicle, or a spaceship (autonomous vehicle is a car, see at least Fig. 1 highlighted in yellow above).
Regarding claim 11, Reiley discloses:
At least one non-transitory computer readable medium including instructions (instructions executed by computer readable medium, see at least [0104]) that, when executed by at least one processor, cause the at least one processor to modify a self-driving model based on data associated with at least one user of a vehicle by performing the steps of (modifying motion planning of an autonomous vehicle, see at least abstract): 
computing at least one value for a psychological metric based on first sensor data that is associated with a user of the vehicle and is acquired while the self-driving (a baseline emotional state of a user is detected at the start of a trip in the autonomous vehicle, see at least [0007] and [0009]); 
determining a description of the user over a first time period based on the at least one value for the psychological metric (at a second time, a second emotional state is detected and compared from the baseline, see at least [0007]) *Examiner sets forth the time between the first time at entry of vehicle to the second time is being mapped to applicant’s “first time period”; 
generating a first dataset based on the description and second sensor data that is associated with the vehicle and is acquired over the first time period (correlation of the navigation of the autonomous vehicle and the degradation of sentiment of the user is determined, see at least [0007]); and 
performing at least one machine learning operation on the self-driving model based on the first dataset to generate a modified self-driving model (the motion planning is modified to define a second motion planning parameter to be used for the second segment of the trip, see at least [0007]; the autonomous vehicle can implement deep learning and machine learning to identify the correlations between navigational characteristics and concurrent emotions of the user, see at least [0072]).
Regarding claim 12, Reiley discloses the elements above and further discloses:
computing the at least one value for the psychological metric comprises determining an emotion, a level of emotional valence, a level of emotional arousal, or a cognitive load based on the first sensor data (sentiment of the user includes fear, stress, anxiety, nausea, etc., see at least [0009])
Regarding claim 13, Reiley discloses the elements above and further discloses:
the first sensor data is received via at least one an electroencephalogram sensor, a heart rate sensor, a breathing sensor, a galvanic skin response sensor, a camera, or a microphone (optical sensor and camera, see at least [0026]-[0027]; detecting user’s heart rate, see at least [0028]).
Regarding claim 14, Reiley discloses the elements above and further discloses:
the second sensor data specifies at least one of environmental data associated with the vehicle or telemetry data associated with the vehicle (navigation characteristics include speed, acceleration, and trajectory, see at least [0009] and [0092]).
Regarding claim 15, Reiley discloses the elements above and further discloses:
generating the first dataset comprises: performing at least one tracking operation based on environmental data include in the second sensor data to generate tracking data associated with at least one object (the autonomous vehicle can use exterior-facing sensors to detect objects approaching the autonomous vehicle, see at least [0055]); and 
labelling the tracking data and at least one self-driving action generated by the self- driving model for the vehicle over the first time period with the description to generate the first dataset (autonomous vehicle can predict an association with an increased anxiety of the user with the detected object which can be used to modify the motion planning parameter of the autonomous vehicle to increase a target offset distance from external objects in response to this association, see at least [0055])
Regarding claim 17, Reiley discloses the elements above and further discloses:
generating a second dataset based on third sensor data that is associated with a second user of a second vehicle and fourth sensor data that is associated with the second vehicle, wherein the third sensor data and the fourth sensor data are acquired while the modified self-driving model operates the second vehicle (“remote computer system can: compile motion planning and navigation parameters customized for a corpus of users by a fleet of autonomous vehicles over time,” see at least [0088]); and 
performing at least one machine learning operation on the modified self-driving model based on the second dataset to generate a second modified self-driving model (remote computer system can further “extract trends from these data; and develop a default profile for new users based on these trends,” see at least [0088]-[0089]). *Examiner sets forth the system is capable of performing the machine learning to update profiles for a plurality of users in their respective vehicles.
Regarding claim 18, Reiley discloses the elements above and further discloses:
determining the description of the user comprises: determining that a first value included in the at least one value satisfies a first criterion associated with the description at a first time (the baseline emotional state of the user is detected after the user enters the autonomous vehicle wherein the first criterion is that the user is in a baseline emotional state, see at least [0007]-[0009]); and 
determining the first time period based on the first time and a second criterion associated with the description (the first time period is determined when a change in the user’s emotional state is detected such that the emotion is changed past a threshold at a second time, see at least [0007]-[0010])
Regarding claim 19, Reiley discloses the elements above and further discloses:
the user is seated in a driver seat of the vehicle or a passenger seat of the vehicle while the self-driving model operates the vehicle (user is seated inside the vehicle, see at least [0007] and Fig. 1 highlighted in red above) *Examiner sets forth this limitation allows for user to be simply seated in a vehicle since the user may be seated in “a driver seat” or “a passenger seat” which includes all seats inside a vehicle.
Regarding claim 20, Reiley discloses:
A system, comprising at least one memory storing instructions (computer-readable medium storing computer-readable instructions, see at least [0104]; and at least one processor coupled to the at least one memory that (computer-executable component can be a processor, see at least [0104]), when executing the instructions, perform the steps of: 
computing at least one value for a psychological metric based on first sensor data that is associated with a user of a vehicle and is acquired while a self- driving model operates the vehicle (a baseline emotional state of a user is detected at the start of a trip in the autonomous vehicle, see at least [0007] and [0009]); 
determining a description of the user over a first time period based on the at least one value for the psychological metric (at a second time, a second emotional state is detected and compared from the baseline, see at least [0007]) *Examiner sets forth the time between the first time at entry of vehicle to the second time is being mapped to applicant’s “first time period”; 
generating a dataset based on the description and second sensor data that is associated with the vehicle and is acquired over the first time period (correlation of the navigation of the autonomous vehicle and the degradation of sentiment of the user is determined, see at least [0007]); and 
performing at least one machine learning operation on the self-driving model based on the dataset to generate a modified self-driving model (the motion planning is modified to define a second motion planning parameter to be used for the second segment of the trip, see at least [0007]; the autonomous vehicle can implement deep learning and machine learning to identify the correlations between navigational characteristics and concurrent emotions of the user, see at least [0072]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Reiley in view of Sobhany (U.S. Patent Application Publication No. 2020/0242421 A1).
Regarding claim 6
determining the description of the user comprises: generating an initial description of the user over the first time period based on the at least one value for the psychological metric (autonomous vehicle identifies a baseline emotional state of a user in the first trip segment, see at least [0007]); 
Reiley does not explicitly disclose:
voice-based information to the user
voice-based information from the user
However, Sobhany teaches:
transmitting first voice-based information derived from the initial description to the user (“vehicle experience system 310 may ask the person “You appear to be stressed’ is that true?” see at least [0088]); and 
generating the description based on second voice-based information received from the user (“The person's answer to the question can be used as an affirmative label to retrain and improve the model for better determination of the contextualized emotional indications.” See at least [0088]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user state determination disclosed by Reiley by adding the voice input and output taught by Sobhany. One of ordinary skill in the art would have been motivated to make this modification in order to train a model “using explicit feedback provided by the passenger” (see [0088]).
Regarding claim 16
determining the description of the user comprises: generating an initial description of the user over the first time period based on the at least one value for the psychological metric (autonomous vehicle identifies a baseline emotional state of a user in the first trip segment, see at least [0007]); 
Reiley does not explicitly disclose:
voice-based information to the user
voice-based information from the user
However, Sobhany teaches
transmitting first voice-based information derived from the initial description to the user (“vehicle experience system 310 may ask the person “You appear to be stressed’ is that true?” see at least [0088]); and 
generating the description based on second voice-based information received from the user (“The person's answer to the question can be used as an affirmative label to retrain and improve the model for better determination of the contextualized emotional indications.” See at least [0088]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user state determination disclosed by Reiley by adding the voice input and output taught by Sobhany. One of ordinary skill in the art would have been motivated to make this modification in order to train a model “using explicit feedback provided by the passenger” (see [0088]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Reiner et al. (U.S. Patent Application Publication No. 2021/0221404 A1) teaches updating response profiles of drivers, using neural networks, based on detected on detected driver cognitive states.
Hewitt et al. (U.S. Patent Application Publication No. 2021/0237714 A1) teaches adjusting driving preference models for a person in an autonomous vehicle by receiving information of the person during a driving operation and by using reinforcement learning.
Tochioka et al. (U.S. Patent Application Publication No. 2018/0281812 A1) teaches updating driver models based on determined emotion states of a driver and driving data by using artificial intelligence.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277. The examiner can normally be reached Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/H.L./Examiner, Art Unit 3662     

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662